Case: 17-10524   Date Filed: 10/03/2017   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10524
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:16-cr-00303-JDW-JSS-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

DEANDRE MARQUI GRAY,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 3, 2017)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-10524     Date Filed: 10/03/2017    Page: 2 of 3


      DeAndre Gray appeals the 240-month sentence the district court imposed

after he pled guilty to one count of conspiracy to possess with intent to distribute 5

kilograms or more of cocaine, in violation of 21 U.S.C. § 846. Mr. Gray argues

that the district court improperly sentenced him as a career offender under

U.S.S.G. § 4B1.1(b)(1) because it relied on three prior Texas convictions that the

Fifth Circuit recently held do not qualify as controlled substance offenses under the

Sentencing Guidelines. See United States v. Tanksley, 848 F.3d 347, 352 (5th

Cir.), supplemented, 854 F.3d 284 (5th Cir. 2017).

      At the time of his sentencing, Mr. Gray failed to object to the district court’s

application of the career-offender enhancement under the Sentencing Guidelines,

so we review his challenge for plain error.        Under that highly circumscribed

review, there can be no plain error unless, at the time of the district court’s ruling,

controlling precedent from the Supreme Court or this Circuit directly established

that the district court’s ruling was erroneous. See United States v. Lejarde-Rada,

319 F.3d 1288, 1291 (11th Cir. 2003).

      Mr. Gray failed to establish plain error because he has not cited a single case

from the Supreme Court or this Circuit directly holding that the Texas convictions

at issue on this appeal do not qualify as controlled substance offenses under the

Sentencing Guidelines.      Indeed, by relying almost exclusively on Tanksley,

Mr. Gray all but concedes that no binding precedent existed to establish plain error.



                                          2
              Case: 17-10524    Date Filed: 10/03/2017   Page: 3 of 3


      Mr. Gray, moreover, has not shown that he was prejudiced by any error

because the district court sentenced him to 240 months’ imprisonment, which is

within the guidelines range (235–293 months) he would have been subject to but

for his career offender status, and he has not demonstrated that the district court

would have imposed an even lower sentence.

      Accordingly, we affirm Mr. Gray’s sentence.

      AFFIRMED.




                                        3